Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Measurement means in claim 9 (and dependent claims).
Display means in claim 9 (and dependent claims).
Data processing means in claim 9 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For claims 12-13 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it relates to software (computer program) per se.
Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Renz U.S. Patent/PG Publication 20140019312.	
Regarding claim 1:
 A method for displaying, during an operation of filling a material into a container, an evolution of a measured current filling quantity of the material from an initial filling quantity to a target filling quantity, the method comprising the steps of: 
 measuring measured current filling quantity, using a measurement means and displaying a first pointer on a display means, where the first pointer has a position on the display means that represents the measured current filling quantity as a monotonic function of the measured current filling quantity  (Renz [0074] FIGS. 10 and 11 also provide a convenient real time scale representation 260 which indicates to the operator the amount of ingredient that has been loaded. In the example of FIG. 10, approximately 80% of the STALKS ingredient 230 has been loaded, while in FIG. 11 approximately 30% of the K. DIST ingredient 232 has been loaded.).
 wherein the display means also displays, as properties of the first pointer, a pointer speed and a pointer acceleration as properties of the first pointer, the pointer acceleration being limited to avoid a user from perceiving a discontinuity of the displaying  wherein the pointer speed is a change of the position of the first pointer on the display means with respect to a change of the measured current filling quantity as a strictly increasing function for at least a subrange of the measured current filling quantity in the range between the starting filling quantity and the target filling quantity  and wherein the pointer acceleration is a change of the pointer speed with respect to a change of the measured current filling quantity (Renz [0074] FIGS. 10 and 11 also provide a convenient real time scale representation 260) since it is real time, the speed and acceleration are tied to the real filling, and acceleration is limited to real time. Since it is being filled it is a strictly increasing function. Being at least a subrange could be the entire range, and Renz has from 0 to 100%. The claim as currently written does not appear to require more than a real time monitoring and display of filling using a gauge as described by Renz.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Renz. Renz further teaches  wherein the first pointer comprises an end of a bar graph on the display means (Renz Fig. 10).
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Renz. Renz further teaches  wherein the pointer acceleration is a continuous function of the measured current filling quantity (Renz [0074] FIGS. 10 and 11 also provide a convenient real time scale representation 260)
Regarding claim 4:
 The method of claim 2, has all of its limitations taught by Renz. Renz further teaches  further comprising the step of: 
 determining the position of the first pointer on the display means by electronic data processing means (Renz [0051] In order to better understand the present data processing system, a number of operator interface displays or screens are provided to show the functionality of the system as it applies to the various tasks which create data entries, transfer data and manipulate data, and which therefore result in the ability to track, monitor, and report on feed management activities. These displays would typically be provided on an operator screen of a computer monitor. The terms "operator screen" or "operator interface screen" shall be understood to encompass any visual display of data and system information provided to the operator.).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 11:
 The apparatus of claim 9, has all of its limitations taught by Renz. Renz further teaches  wherein the measurement means is a weighing means (Renz [0070] Now referring to the right side of the screen for FIG. 10, various loaded and amounts left to be loaded are displayed, and correspond to what is happening in real time in terms of loading of ingredients to satisfy the load requirement for the ration. Specifically, the scale net amount (Scale Net AMT) 240 is displayed at block 242 and shows that 540 lbs of the STALKS ingredient 230 has been loaded in/onto the transport loading area 152. The ingredient amount left to be loaded (INGR LEFT TO LOAD) 244 is displayed in block 246 and shows that 120 lbs must still be loaded to satisfy the required 660 lbs. The total ingredient amount that must be loaded (INGR AMT TO LOAD) 248 displayed in block 250 corresponds to what is listed also in the Amount to Load column 226. The total amount to be loaded for the load (TOTAL LOAD AMT) 252 is shown in block 254 as 14,180 lbs. This amount comprises the sum of the weights for all of the ingredients listed for the particular load. FIG. 10 also displays the total amount of the ration that remains to be loaded (RATION AMT LEFT) 256, shown in block 258 as 46,400 lbs. This total amount left to be loaded for the ration is made up of the remaining loads, or selected loads from the listing that appears in FIG. 9. Therefore the operator can expect that to satisfy the called-for ration, the operator will have to load a number of other ingredients corresponding to perhaps four or five additional load numbers. FIG. 10 also shows a tare weight button (TARE) 238. If the operator presses this button, the block 242 can alternatively show the tare or empty weight of a designated object, such as the empty weight of the transport loading area 152. To confirm that the transport loading area is empty prior to receiving the first ingredient for the first load of a ration, the operator may have to physically inspect the loading area, and in any event will wish to obtain a tare weight of the transport loading area 152 that could hold either another vehicle which will then transport the ingredients, or a container or mixer that will receive the ingredients. Accordingly, the transport loading area 152 would be equipped with one or more scales enabling the operator to obtain the tare weight.).
Regarding claim 12:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renz U.S. Patent/PG Publication 20140019312 in view of Dembo U.S. Patent/PG Publication 20130069949.
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Renz. Renz further teaches  wherein:
 the position of the first pointer is defined as:
 a first function of the measured current filling quantity when the measured current filling quantity is in a first range from the starting filling quantity to a first intermediate filling quantity and a second function of the measured current filling quantity, different from the first function, when the measured current filling quantity is in a second range from the first intermediate filling quantity to the target filling quantity (Renz [0074] FIGS. 10 and 11 also provide a convenient real time scale representation 260 which indicates to the operator the amount of ingredient that has been loaded. In the example of FIG. 10, approximately 80% of the STALKS ingredient 230 has been loaded, while in FIG. 11 approximately 30% of the K. DIST ingredient 232 has been loaded.). The claim does not define what a function is, and is given a broadest reasonable interpretation. The gauge of Renz has from 0% to 100%, these different sections may be considered different functions, as 0% to 50% has the function of showing that range, and 50% to 100% has the function of showing that range.
Renz discloses the separate ranges as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Dembo teaches:
the position of the first pointer is defined as:
 a first function of the measured current filling quantity when the measured current filling quantity is in a first range from the starting filling quantity to a first intermediate filling quantity and a second function of the measured current filling quantity, different from the first function, when the measured current filling quantity is in a second range from the first intermediate filling quantity to the target filling quantity (Dembo [0094] and Fig. 5-6 Returning to a basic one-dimensional representation in gauge 500, scale 504 can be linear, non-linear or linear in sections and non-linear in other sections, so that the scale values along scale 504 differ in different sections. Values for such sections can be based in part on the number of segments defined. Markers 506 show values along scale 504 in major and minor increments. In this representation, scale 504 is linearly scaled within each segment 508. For example, in segment 508A markers are calibrated to be approximately 1,256 units apart; in segment 508B markers are calibrated to be approximately 1,613 units apart; and in segment 508C markers are calibrated to be approximately 49,022 units apart. Notably, among the three segments for this exemplary dataset, there is no linearity of calibrations.)(Dembo [0081] A second determination may be to identify one or more segments and their boundaries with the dataset, per process 408B.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to display the gauge in a non-linear fashion as taught by Dambo. The rationale for doing so would have been that it is a simple substitution of visualization forms, where the same data is being displayed using the same gauge, merely with different organization. Therefore it would have been obvious to combine Dambo with Renz to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616